DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-2, 4-7, 9, 16-24, and 35 are examined in the following Office action. 
	Claims 8, 10-15, 25-34, and 36 are withdrawn from consideration as being drawn to a non-elected invention and species. 


Withdrawn Rejections
	The indefiniteness rejections are withdrawn in light of Applicant’s amendment to the claims. 
The prior art rejections are withdrawn in light of Applicant’s amendment to the claims. 

Election/Restrictions
Applicant argues that amended claim 25 now depends from claim 1, as opposed to claim 13 previously. Applicant requests that claims 25-29 be rejoined. 
The Examiner notes that the restriction requirement states that when the product/apparatus claims are allowable, withdrawn claims will be considered for rejoinder at that time. However, the claims are not found allowable and rejoinder is not appropriate at this time. 

Improper Markush Groups
	Claims 6 and 9 are rejected under the judicially-created basis that it contains an improper Markush grouping of alternative. See In re Harnisch, 631 F.2d 716, 721-722 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. and Int. 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or common use that flows from the substantial structural feature and/or common use that flows from the substantial structural feature for the following reasons:
	Claims 6 and 9 are directed to 5’-UTRs and an associated R-motif sequence. While the R-motif sequences share a high propensity of purines, the 5’-UTRs do not share any structural similarities. The specification states that the R-Motif sequences are found within the 5’UTR and work together to alter translational efficiency. However, the sequences listed in table 2 are highly divergent. Thus, there are no substantial structural features, either in the 5’UTR or the R-motif sequence, that lead to a common use. 
	 In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or groupings of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature. This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 USC 134 and 37 CFR 41.31 (a)(1).

Response to Arguments: 
	Applicant argues that the amended claim 1 recites SEQ ID NO: 481, a consensus R-motif sequence that encompasses those sequences listed in claims 6 and 9. Applicant concludes that on the basis of the consensus R-motif, claims 6 and 9, therefore, must possess a common structural feature, i.e. SEQ ID NO: 481. 
	This argument is not found persuasive. The requirement for a proper Markush grouping of claims encompasses a “substantial structural feature.” SEQ ID NO: 481 is disclosed in the specification on page 14, lines 9-10. As shown in the specification, SEQ ID NO: 481 is a sequence where multiple nucleotides are possible at nearly every position. In other words, some positions have 3 possible nucleotides (i.e. at least positions 1 and 2) and some have four possible nucleotides (i.e. at least positions 3 and 4). The potential number of sequences encompassed by SEQ ID NO: 481 yields 6.7 million different sequences. Of these 6.7 million sequences, Applicant has demonstrated the alleged R-motif functionality for only 20 possible sequences. See Figure 3C, for example. In Figure 3C, the Examiner notes that 7/20 of the R-motifs do not appear to have any significant effect on luciferase activity. Furthermore, 5/20 of the R motifs in figure 3B appear to have no effect or divergent effects relative to the remaining 15/20 R-motifs. Given the data, there does not appear to be a substantial structural feature that leads to a common use. 

Specification
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-7, 9, 16-24, and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a single construct comprising TBF1 5’UTR and a single R-motif from RWA2, TCP3, PAE1, RPN13, IAA18, A20, ATG8E, AGP12, ERDJ3B, ASG5, PEPKR1, ZIK3, SAC2 BET10, and SK2 in Arabidopsis, does not reasonably provide enablement for a DNA construct comprising any 5’ regulatory sequence comprising two copies of SEQ ID NO: 481 or any two R-motifs in any plant.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The claims are broadly drawn to a DNA construct comprising two R-motif sequences, wherein the R-motif sequence comprises the nucleotide sequence of SEQ ID NO: 481. The 
The specification teaches that a 5’ regulatory sequence is one that “may, when DNA, be transcribed and may or may not, when RNA, be translated.” The specification teaches that an R-motif is 10 nucleotides containing G and A in a ratio from 20A:1G or 1G:20A. See pages 13 and 14. 
The specification states that in 15 of the 20 tested 5’ UTRs, elf18-mediated translational efficiency (TE) increase was confirmed. However, when R-motifs are deleted only 11 of them showed increased TE while two displayed decreased TE relative to WT controls. See page 68. The specification also teaches that 5/20 leader sequences did not increase TE. See page 68. See also Figures 3B and 3C. 
The specification also teaches that a specific luciferase reporter construct was made based on the TBF1 exon which contains a single R motif and two uORFs. See Figure 1A. 
The specification uses global transcriptome, translatome, and translation efficiency profiles combined with screening transcripts for the presence of uORFs. The specification identifies transcriptional efficiency UTRs and uORF sequences after challenge with elf18, a PAMP protein that stimulates plant defense response. 
As shown by the specification above, the mere presence of a 5’ UTR with a high proportion of purines (R-motif) does not guarantee changes in translational efficiency when using the claimed consensus sequence, for example. The specification certainly fails to teach the full scope of 5’ regulatory sequences and R-motifs how to use the full scope of sequence encompassed in any material way. Furthermore, the specification fails to teach how multiple copies of R-motifs affect the overall function relative to a single motif. The specification fails to 
The state of the prior art is such that one of skill in the art would be unable to predict whether any uORF or 5’ regulatory sequence with any R-motif would have any specific function. McGillivray et al (Nucleic Acids Research, 2018, 46(7): 3326-3338) teach that their screening method yielded 188,802 likely active uORFs from a genome-wide set of 1,270,265 unique uORFs. While McGillivray states that their data set is “high quality”, McGillivray also notes that their data set serves as a point of reference for other researchers engaged in the investigation of uORF function. 
Furthermore, Hinnebusch et al (Science 2016, 352(6292): 1413-1416) teach that there are various mechanisms controlling ribosome scanning, including length, secondary structure, and uORFs. Hinnebusch is particularly relative because it demonstrates that multiple factors go into determining ribosome recruitment and translational efficiency. In view of the claimed genus when taken with the proffered data, it is wholly unclear if multiple R-motifs would retain the same function, especially in view of the fact that length can affect ribosome recruitment. Furthermore, a single reporter construct utilizing a singular 5’UTR with multiple uORFs determined the efficacy of a single R-motif. As shown by Hinnebusch, uORFs also influence translation. 
Given the data provided in the specification, the fact that the mere presence of an uORF is not predictive of any specific function, the skilled artisan would not recognize that Applicant has enabled the full scope of “5’ regulatory molecules” and “R-motifs,” especially in light of the definitions set forth in the instant specification. For example, the specification does not teach how to use 5’ regulatory molecules from one gene and R-motifs from another. Applicant relies 
Response to Arguments: 
Applicant’s amendment to the claims necessitated the new grounds of rejection herein. Thus, Applicant’s argument is moot. 

Written Description
Claims 1-2, 4-7, 9, 16-24, and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are broadly drawn to a DNA construct comprising two R-motif sequences, wherein the R-motif sequence comprises the nucleotide sequence of SEQ ID NO: 481. The specification teaches that SEQ ID NO: 481 is a consensus sequence with minimally defined structure. In fact, SEQ ID NO: 481 encompasses over 6.7 million different nucleotide sequences. 

The specification also describes that a specific luciferase reporter construct was made based on the TBF1 exon which contains a single R motif and two uORFs. See Figure 1A. 
The specification uses global transcriptome, translatome, and translation efficiency profiles combined with screening transcripts for the presence of uORFs. The specification identifies transcriptional efficiency UTRs and uORF sequences after challenge with elf18, a PAMP protein that stimulates plant defense response. 
The Applicants do not describe the mere presence of a 5’ UTR with a high proportion of purines (R-motif) does not guarantee changes in translational efficiency when using the claimed consensus sequence, for example. The specification certainly fails to describe the full scope of 5’ regulatory sequences and R-motifs how to use the full scope of sequence encompassed in any material way. Furthermore, the specification fails to describe how multiple copies of R-motifs affect the overall function relative to a single motif. The specification fails to describe any other context for R-motif function without the two uORFs of the TBF1 exon. The specification fails to describe the full scope of plants which utilize R-motifs as TE. 

University of California v. Eli Lilly and Co., 119 F. 3d 1559; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).
The essential feature is a DNA construct comprising at least two R-motif sequences in a 5’ regulatory sequence.
Hinnebusch et al (Science 2016, 352(6292): 1413-1416) teach that there are various mechanisms controlling ribosome scanning, including length, secondary structure, and uORFs. Hinnebusch is particularly relative because it demonstrates that multiple factors go into determining ribosome recruitment and translational efficiency. In view of the claimed genus when taken with the proffered data, it is wholly unclear if multiple R-motifs would retain the same function, especially in view of the fact that length can affect ribosome recruitment. Furthermore, a single reporter construct utilizing a singular 5’UTR with multiple uORFs determined the efficacy of a single R-motif. As shown by Hinnebusch, uORFs also influence translation.  
The Applicants fail to describe a representative number of DNA construct comprising multiple R-motifs across the genus of plants.  The Applicants only describe a single R-motif in a single construct in a single plant.  Furthermore, the Applicants fail to describe structural features common to members of the claimed genus of R-motifs that retain increased translational efficiency.  Hence, Applicants fail to meet either prong of the two-prong test set forth by Eli Lilly.  Furthermore, given the lack of description of the necessary elements essential for R-motif function, it remains unclear what features identify R-motifs capable of such activity, especially in light of the proffered data.  Since the genus of DNA constructs containing multiple R-motifs has not been described by specific structural features, the specification fails to provide an adequate written description to support the breadth of the claims.  
Based on the modifications disclosed in the specification, Applicant’s claimed scope does not sufficiently describe the numerous polynucleotide sequences that are encompassed by a near unlimited amount of modifications made to SEQ ID NO: 481. Thus, Applicant’s claim is no more than a wish for others to obtain structures that have the claimed function. The specification fails to teach those structures which are responsible for the activity of the R-motif and certainly fail to teach those R-motifs in combination and thus, the skilled artisan is unable to know, with any certainty, which molecules are sufficient and necessary for the equivalent activity outlined in Figures 3B and 3D. 
It is well established that a patent “is not a reward for the search, but compensation for its successful conclusion” and that the written description requirement prohibits a patentee from leaving it to the … industry to complete and unfinished invention.” See Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 1350 (Fed. Cir. 2013). The instant specification provides virtually no guidance or evidence how one of skill in the art should go about making modifications to the instantly claimed 5’ regulatory sequence comprising at least R-motifs while retaining or improving the function of the singular R-motifs. The specification certainly does not describe the nearly unlimited number of substitutions, additions, or deletions encompassed within the scope of the current claims. 

.

Conclusion
	No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G UYENO whose telephone number is (571)272-3041.  The examiner can normally be reached on 10:00-4:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou, can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN UYENO/
Primary Examiner, Art Unit 1662